Citation Nr: 0407985	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
January 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey that granted 
service connection for PTSD rated at 10 percent.  While the 
appeal was pending, the RO increased the rating to 50 
percent, effective from the date of grant of service 
connection.  The veteran appeared for a personal hearing 
before a Veterans Law Judge at the RO in March 2004.  At that 
time, the veteran's representative moved to advance the case 
on the docket due to the veteran's age.  The motion was 
granted by the undersigned.


FINDINGS OF FACT

1.  Prior to March 8, 2004, the symptoms of PTSD were not 
shown to have been more severe than so as to produce 
occupational and social impairment with reduced reliability 
and productivity.

2.  From March 8, 2004, the symptoms of PTSD have produced 
total social and occupational impairment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted prior to March 8, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.130, 
Diagnostic Code (Code) 9411 (2003).

2.  From March 8, 2004, a 100 percent rating for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.130, Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits.  Inasmuch as the decision below is favorable 
to the veteran, as it represents a grant of the benefit 
sought, a full discussion of the impact of the VCAA on the 
claim is not necessary.  Notice and development were 
complete, to the extent necessary.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 

The veteran believes that his PTSD is more disabling than 
currently rated by the RO.  Disability ratings are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 
C.F.R. § 4.3.

In a September 2003 rating decision, the RO granted service 
connection for PTSD, rated 10 percent.  The veteran disagreed 
with this initial rating, and the current appeal ensued.  
During the course of this appeal, the assigned rating was 
increased to 30 percent, and then to 50 percent.  When an 
initial rating is at issue, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In relation to the current appeal, VA treatment records show 
that the veteran presented in May 2002 and requested a mental 
health consultation.  At a June 2002 mental health 
assessment, the veteran reported chronic PTSD symptoms, such 
as flashbacks, nightmares, poor sleep, irritability, and 
depression.  He presented as oriented, with an anxious mood, 
no psychotic ideation, and normal thought processes.  The 
examiner observed that the veteran had multiple symptoms of 
PTSD including distressing memories of combat, avoidance of 
discussing war memories, exaggerated startle response, and 
hypervigilance.  At a June 2002 psychosocial assessment, the 
veteran denied any suicidal or homicidal ideations, mania, 
psychosis, or hallucinations.  

From August 2002 through February 2004, the veteran 
participated in individual and group psychotherapy.  At a 
review in June 2003, the veteran reported that he continued 
to be bothered by intrusive memories of war and that he 
avoided discussing these experiences.  He also complained of 
disturbed sleep, excessive irritability and anger, an 
exaggerated startle response, and hypervigilance.  His mood 
had been anxious and increasingly depressed.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50.  

On September 2003 VA examination, the veteran reported no 
psychiatric treatment prior to May 2002.  Since that time, he 
had been seen in individual and group psychotherapy.  He 
complained of moderate to, at times, severe symptoms of PTSD.  
He was particularly bothered by distressing memories of the 
war.  He also had nightmares about combat at least once per 
week.  He experienced intense psychological distress when 
reminded of war and avoided stimuli, such as news and war 
movies, that provoked memories.  He did not talk about his 
war experiences other than with other veterans.  He had 
diminished interest in activities and felt estranged and 
isolated from others.  He had multiple and persistent 
symptoms of increased arousal, with much difficulty falling 
and staying asleep.  He had moderate to serious problems with 
excessive irritability and anger.  He also had difficulty 
concentrating and was excessively hypervigilant with an 
exaggerated startle response.  He had been retired for 17 
years but had problems with anger control while working.  He 
was terminated from his last job due to an episode of anger.  
The veteran had been married for 56 years.  He was close to 
his wife, but they had problems due to his anger, 
irritability, and self-isolation.  He had no close friends 
and had problems with interpersonal relationships.  

Upon examination, the veteran presented as appropriately 
dressed, oriented, cooperative, and apprehensive but calm.  
He exhibited an anxious mood and an irritable affect.  Speech 
was normal but excessive when discussing distressing events.  
There was no impairment of perceptions and thought processes.  
Thought content was marred by persistent and excessive 
reexperiencing of war trauma.  The veteran expressed no 
suicidal or homicidal ideations; however, he had a history of 
involvement in physical altercations.  Short term memory and 
concentration were mildly impaired.  Abstract thought and 
remote memory were intact.  The veteran's judgment could be 
compromised by stress, and he had moderate to occasionally 
severe problems with anger control.  The examiner assigned a 
GAF score of 51, representative of moderate to, at times, 
severe symptoms of PTSD, characterized by excessive 
irritability, anger, isolation, very distressing memories of 
war trauma, and difficulty maintaining social relationships.

At his personal hearing before the Board, the veteran 
testified that he received regular psychiatric treatment and 
that he used prescription medication for his PTSD.  He did 
not participate in social events and had no friends.  He 
slept 2 to 3 hours per night and sometimes stayed in bed all 
day.  He experienced panic attacks and flashbacks on a 
regular basis.  He had crying spells approximately four times 
per week.  He felt increasingly depressed and isolated.  He 
had worked for the same employer for 43 years until he was 
fired due to an anger episode.  The veteran was accompanied 
to the hearing by a fellow veteran who assisted him with 
leaving his home and keeping appointments.  

At the hearing, the veteran submitted additional evidence 
with a waiver of RO consideration.  This evidence consisted 
of a March 8, 2004 report from the veteran's VA clinical 
psychologist.  He stated that the veteran's PTSD symptoms had 
worsened in the last few months.  He was preoccupied with 
distressing war memories and felt that others did not 
understand or care.  He had become very isolative and many 
mornings did not get out of bed.  He avoided socializing and 
was overly sensitive and easily angered.  The psychologist 
assigned the veteran a GAF score of 45 and opined that the 
severity of the veteran's symptoms rendered him unable to 
maintain social relations or to work.

The veteran's PTSD has been assigned a 50 percent schedular 
rating pursuant to 38 C.F.R. § 4.130, Code 9411.  A 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 50 percent prior to March 8, 2004.  
While the veteran presented with symptoms of irritability, 
flashbacks, poor sleep, depression, and isolation, he 
appeared to be functioning adequately, albeit at a less than 
optimal level.  Prior to March 8, 2004, the veteran's 
symptoms were not shown to be so severe as to cause 
occupational and social impairment with deficiencies in most 
areas.  The GAF scores were reported as 50 and 51, indicative 
of only moderate to serious symptoms.  Therefore, a rating in 
excess of 50 percent was not warranted prior to March 8, 
2004.

However, the evidence supports the award of a 100 percent 
rating for PTSD from March 8, 2004, the date of a reported 
visit with a VA clinical psychologist.  This report documents 
a recent worsening of the veteran's symptoms and level of 
functional impairment.  The clinical psychologist opined that 
the veteran is now totally impaired, socially and 
occupationally, due to his PTSD symptoms.  This opinion was 
rendered by a VA treatment provider familiar with the 
veteran, and its findings are supported by the overall 
evidence of record.  Therefore, the Board finds that as of 
March 8, 2004, the veteran's disability picture due to PTSD 
most closely approximates the criteria for a 100 percent 
rating, and such rating is warranted from that date.


ORDER

A rating in excess of 50 percent for PTSD is denied prior to 
March 8, 2004.

A 100 percent rating for PTSD is granted from March 8, 2004, 
subject to the regulations governing payment of monetary 
awards.



___________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



